HILL, Senior Judge:
I concur in the opinion of Chief Judge Tjoflat.
By writing separately, I take no issue with what he has said. In one or two respects, I might approach the subject from a different point of view. It may well not be a better point of view — just one that ought not be overlooked.
Chief Judge Tjoflat has given us the legislative and decisional history of the Voting Rights Act. The Fifteenth Amendment is constitutional; the Voting Rights Act is statutory. Nevertheless as judicial decisions are followed by legislative amendments, their meanings are to be ascertained, in the common law tradition, by inspecting, at each step, what has gone on before and what is accomplished by the step investigated. Chief Judge Tjoflat’s opinion is, thus, a significant piece of work in the common law method.
This comes to us from the enactment and promulgation point of view. We understand what the people meant who adopted the Fifteenth Amendment, what the congress did when it passed legislation to implement it; what was held by the judicial branch interpreting the legislation and, therefore, what the legislative branch undertook to do when it amended its earlier work to correct what it perceived its shortcomings to have been as interpreted by the Court.
The history of the Voting Rights Act is also interesting when one reviews its histo*1038ry from the point of view of the effect it has had on government and those who govern.
In a democracy, elected office holders tend to advance the interests of their electorate.1 They have no political motivation or pressure to represent other members of the population within their state, district, county or etc. The office holder’s official fate is in the hands of those who vote and they can — and, historically do— demand responsiveness.2
From shortly after the end of Reconstruction until the enactment of (and enforcement of) the Voting Rights Act, the electorate in large parts of the country was made up of white people. Faithfully, office holders represented these people and exerted themselves to obtain governmental responsiveness to their wishes and needs. Governors, Senators, Congressmen, Legislators, Mayors, Councilmen, Commissioners, Sheriffs, and School Board Members had no political reason to respond to the needs of black citizens who were not a part of their electorates. Democracy, as far as it went, worked; the people who held the franchise could greatly influence the actions of elected officials.
Democracy, though, did not go far enough. The black people, excluded from membership in the electorate, commanded no more governmental response to their needs than occasional crumbs from the white feast.
The Voting Rights Act — and its rigid enforcement — extended democracy by expanding the electorate of every office holder. Those who had been excluded entered into the “voting community.” Because democracy works, governmental action began to change. The response of office holders remained constant; they faithfully represented their electorate. It was the electorate that changed. Governors did not have to learn to count; they merely had to realize that when they had counted the white community, they had not finished counting!
Usually — but not always — the new black members of the electorate constituted a minority. There are those who conclude that office holders need not be politically responsive to a minority. An office holder who believed this was soon replaced by a candidate who was supported by the minority and received a reasonable split of the votes of the majority!
Before the enforcement of the Voting Rights Act’s demand that blacks have access to the ballot and the ballot box, there were office holders who would denounce as scurrilous slander an opponent’s suggestion that the office holder had attended a black gathering. A familiar political trick was to print a picture of a black church meeting, dinner or other gathering with a political opponent’s picture cleverly inserted making it appear that the opponent had attended. Since the electorate changed, those same office holders have vied for invitations to such meetings and attend to make their responsiveness to the needs of black citizens apparent.
The judiciary has embarked on a massive campaign to undo these great and good changes in our political institutions. Where there are black voters and white voters in one political system, the courts are limiting the impact of black votes so that it falls on only one or two, generally a minority, of the office holders. By gerrymandering district lines so as to encircle the black voters, blacks are prevented from being a part of the separate electorates of, usually, a majority of those to be elected. Once again, as in days before the Voting Rights Act, most office holders have political reason to respond to the wishes and needs of white citizens and need not concern themselves with the blacks. Those who have heretofore responded to — and *1039been supported by — black citizens have their support taken away, and they fall victim to the campaign of a closet segregationist who has found it politically expedient to come out of the closet.
Where, on one board, council or commission, an issue arises with racial overtones, the members with white constituencies have no political reason to seek a middle ground and those whose electorate is black are politically compelled to resist compromise — to resist being seen as Uncle Tom. Polarization is not tempered by the new political arrangement; it is compelled by it.
In Liberty County, today, every county commissioner and school board member knows that he or she has a constituency with 11% black voters. To ignore them or their wishes and needs is to present a potential challenger with 11% of the votes in hand. In any close division of white votes, that 11% could defeat the office holder.
Those who join Judge Kravitch’s opinion would relieve these commissioners and board members of this concern. Judge Kravitch’s opinion would make it necessary that one commissioner and one member of the school board pay attention to the citizens of the county who are black. The other majority commissioners and school board members would be, politically, the same as if the Voting Rights Act had never become law. They could still count and, once again, when they had counted the white voters they would have finished counting. Requiring the creation of a separate district for black voters would forbid the black citizens of Liberty County from voting for or against the vast majority of office holders. The once genuine fears of “white supremacists” that blacks were going to have an impact upon elected officials would be largely allayed.
Is it necessary that such a result ever be brought about? I acknowledge that Thornburg v. Gingles, 478 U.S. 30, 84, 106 S.Ct. 2752, 2784, 92 L.Ed.2d 25 (1986), says that in some eases of manipulation of area-wide voting practices for racial purposes it may be necessary. I agree with Chief Judge Tjoflat that Gingles does not say that it should be done if it can be done; I read Judge Kravitch’s opinion as requiring one or more separate districts into which black voters shall be confined whenever that arrangement is found feasible.
For these reasons stated in this en banc case, and those I expressed in the panel decisions in U.S. v. Dallas County Commission, Dallas County, Alabama, 850 F.2d 1433, 1443 (11th Cir.1988) (Hill, J. specially concurring); Edge v. Sumter County School District, 775 F.2d 1509, 1514 (11th Cir.1985) (Hill, J. specially concurring); Lee County Branch of the NAACP v. City of Opelika, 748 F.2d 1473, 1484 (11th Cir. 1984) (Hill, J. specially concurring) and Kirksey v. Board of Supervisors of Hinds County, Miss., 554 F.2d 139, 159 (5th Cir. 1977) (Hill, J. dissenting) and for the reasons given by Chief Judge Tjoflat, I join in his opinion.

. Chief Judge Tjoflat uses the expression "voting community” as distinguished from the community as a whole. I intend the word "electorate” to convey the same.


. I do not overlook the fact that there are and have been office holders who conscientiously seek the welfare of all, whether members of the electorate or not. Neither do I mean to ignore others who would prefer to discriminate against substantial minorities who do vote. Our democratic form of government does not depend entirely upon the noblesse oblige of the former and it is not at the mercy of the latter.